390 F.2d 149
UNITED STATES of America, Appellee,v.Clarence Ross COUSINS, Appellant.
No. 11529.
United States Court of Appeals Fourth Circuit.
Argued January 10, 1968.
Decided January 23, 1968.
Certiorari Denied May 20, 1968.

See 88 S. Ct. 1818.
Walter H. Emroch, Richmond, (Court-appointed counsel) for appellant.
Michael Morchower, Asst. U. S. Atty., (C. V. Spratley, Jr., U. S. Atty., on brief) for appellee.
Before SOBELOFF and CRAVEN, Circuit Judges, and KELLAM, District Judge.
PER CURIAM:


1
The defendant, a bankrupt, was convicted of knowingly and fraudulently concealing from the trustee property belonging to the bankrupt's estate, and of making a false oath in the bankruptcy proceedings. While the property proved to have been concealed was of minimal value, the evidence of the defendant's fraudulent intent was sufficient to sustain the conviction under 18 U.S.C.A. § 152.


2
Affirmed.